          Case 1:19-cv-00039-WKW-CSC Document 32 Filed 04/25/19 Page 1 of 1




                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

JAMES L. ROBINSON,                                  )
                                                    )
              Plaintiff,                            )
                                                    )
     v.                                             )      CIVIL ACTION NO. 1:19-CV-39-WKW
                                                    )
JEFFERSON S. DUNN,                                  )
                                                    )
              Defendants.                           )

                                      ORDER ON MOTION

           Upon consideration of the motion for special court order filed by the plaintiff on

April 25, 2019 (Doc. 31), which the court construes as a motion to compel production of

any documents establishing that he was released from incarceration on March 4, 2019, it

is

           ORDERED that this motion be and is hereby GRANTED to the extent addressed in

this order. It is further

           ORDERED that on or before May 10, 2019 the defendants shall provide to the

plaintiff any documents within their possession or control addressing his most recent

release from incarceration which the plaintiff states occurred on March 4, 2019.

           DONE this 25th day of April, 2019.




                                                /s/ Charles S. Coody
                                    UNITED STATES MAGISTRATE JUDGE
